EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on January 24, 2022.
The application has been amended as follows: 
Claim 1, line 5: “a tubular operation member movably engaged with the tubular extension part,”
Claim 10, lines 6-7: “a tubular operation member movably engaged with the tubular extension part,”
Claim 14, lines 9-10: “a tubular operation member surrounding the plunger rod and movably engaged with the tubular extension part,”
Claim 20, line 2: “the tubular operation member…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a drive mechanism for use in a medicament delivery device comprising a plunger rod, a tubular extension part, and a tubular operation member moveably engaged with the tubular extension part; wherein rotational movement of the tubular operation member relative to the tubular extension part and the plunger rod causes activation of the medicament delivery device as recited in independent claim 1, and similarly claimed in independent claims 10 and 14, in combination with the other limitations of the independent claims. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783